Citation Nr: 1725729	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

These claims were previously before the Board and were remanded for further development in January 2014.  For the reasons discussed below, additional development is necessary.

Additionally, in the January 2014 decision, the Board found that evidence of unemployability was submitted during the course of the appeal, and a claim for entitlement to TDIU was considered to have been raised by the record as "part and parcel" of the underlying claim for an increased evaluation for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased initial evaluation for PTSD in excess of 50 percent, an increased initial rating for diabetes mellitus in excess of 20 percent, and entitlement to TDIU.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

Preliminarily, a review of the record indicates that there are outstanding medical records that may be pertinent to the Veteran's claim.  Specifically, VA treatment records from 2012 to 2014 do not appear to have been associated with the claims file.  VA's duty to assist includes making reasonable efforts to obtain pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).  As such, outstanding treatment records should be obtained prior to appellate review.

The January 2014 Board remand directed the AOJ to obtain medical examinations to assess the nature and severity of the Veteran's PTSD and diabetes mellitus.  The examiners were expressly instructed to report on the impact of the Veteran's claimed conditions on his occupational functioning and to provide a Global Assessment of Functioning (GAF) score based on his PTSD.  

With respect to PTSD, the Veteran was afforded VA examinations in February 2015 and November 2015.  Although the examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, the Board notes that the examiner did not identify what functional limitations impacted the Veteran's occupational functioning and did not provide a GAF score.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and imposes upon VA a duty to ensure substantial compliance with the terms of the remand); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  As such, remand is required for an addendum opinion.  

With respect to diabetes mellitus, the Veteran was afforded a VA examination in February 2015.  It was noted that the Veteran's diabetes was stable and well-controlled with oral hypoglycemic medications and resulted in no functional limitations.  However, a rationale was not provided with this opinion.  Additionally, in a January 2010 notice of disagreement, the Veteran reported that he was unable to work due to headaches and dizziness caused by oral hypoglycemic medication.  As such, remand is warranted for an addendum opinion on whether the Veteran's diabetes mellitus results in any functional impairment.  

On remand, an addendum opinion should be provided to determine the severity of the Veteran's service-connected PTSD and diabetes mellitus.  If the claims are denied on remand, the Veteran should be provided a Supplemental Statement of Case (SSOC) addressing the remaining claims on appeal.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).  

Finally, as the above-mentioned claims are being remanded, the outcomes of which could affect whether the Veteran meets the criteria for TDIU, the Board finds that the claim for TDIU is inextricably intertwined with the claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records not already of record relating to the Veteran's claims, to include any treatment records from 2012 to 2014.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and severity of the Veteran's PTSD.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should provide the following opinions:

a)  Provide a Global Assessment of Functioning (GAF) score.  If a GAF cannot be provided, the clinician should explain why.

b)  Discuss the functional impairment of the Veteran's PTSD, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

3.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and severity of the Veteran's diabetes mellitus.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should discuss the functional impairment of the Veteran's diabetes mellitus, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

The clinician should consider the January 2010 notice of disagreement, wherein the Veteran reported that he is unable to work due to headaches and dizziness caused by his oral hypoglycemic medication. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

4.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2016), refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




